Order entered July 11, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00354-CR

                              PRAKASH POORNAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No 7
                                    Bexar County, Texas
                               Trial Court Cause No. 512034

                                            ORDER
       We REINSTATE this appeal.
       We abated this case for a hearing to determine why appellant’s brief has not been filed.
The trial court held a hearing and made findings. We ADOPT the trial court’s findings that (1)
appellant desires to prosecute this appeal; (2) Paul Saputo is appellant’s retained counsel; (3)
counsel has not abandoned the appeal; and (4) counsel had not received email notices from this
Court regarding the deadlines in this case due to an issue with his email server.
       We ORDER appellant’s brief filed on or before August 13, 2018. We DIRECT the
Clerk of the Court to send a copy of this order by electronic submission as well as by United
States mail to Paul Saputo, Saputo Law Firm, 1320 Griffin St. East, Dallas, TX 75215.




                                                       /s/   LANA MYERS
                                                             JUSTICE